DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method for compensating for display non-uniformities having all the claimed features of applicant's invention, specifically including “accessing (1) a first mask associated with a first color component and a first pixel in an image, the first mark comprising a plurality of first scaling factors, and (2) a second mask associated with a second color component and a second pixel in the image, the second mask comprising a plurality of second scaling factors ... modifying (1) the first component values using the plurality of first scaling factors of the first mask and (2) the second component values using the plurality of second scaling factors of the second mask”, as set forth in claims 1, 19 and 20.
Claims 2-9 and 11-18 are allowed by virtue of their dependency on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622